Citation Nr: 0604573	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed flatfeet.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The appellant and his father



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The appellant had a corroborated period of active duty 
training from June to October of 1970.  He subsequently 
served in the Florida Army National Guard.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision issued by the RO.  
The Board remanded this case back to the RO in January 2005.  

The issue of service connection for claimed hypertension is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The appellant's flatfeet are not shown to have been manifest 
during his period of active duty for training; nor are 
flatfeet shown to be due to an injury or other event of a 
period of inactive duty for training.  



CONCLUSION OF LAW

The appellant is not shown to have a disability manifested by 
flatfeet due to disease or injury that was incurred in or 
aggravated by active duty for training or due to injury that 
was incurred in or aggravated by inactive duty for training.  
38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant, and there is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons described in further detail hereinbelow, the 
Board has determined that a VA examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d) in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  The RO listed the provisions of 
38 C.F.R. §§ 3.159 and 3.303 in the April 2003 Statement of 
the Case and notified the appellant in this issuance that he 
would need to show evidence of an injury or disease that 
occurred during active duty for training, or an injury which 
occurred during inactive duty for training.  

He was again notified of the provisions of 38 C.F.R. § 3.159 
in a September 2005 Supplemental Statement of the Case.  

By letters issued in December 2004 and March 2005 the RO also 
notified the appellant of exactly which portion of the 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf, within the context of an 
unrelated service connection claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted Statement of the Case, Supplemental Statement 
of the Case, and "duty to assist" letters were issued 
subsequent to the appealed rating decision.  

As indicated, however, the RO has taken all necessary steps 
to both notify the appellant of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training and those who 
have served on inactive duty for training.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  

As noted hereinabove, the appellant served on active duty for 
training from June to October of 1970.  His service medical 
records show that he underwent an enlistment examination in 
February 1970, which revealed no abnormalities of the feet.  
The remaining records from his period of active duty for 
training reflect no treatment for flatfeet.  

The Board also notes that a private physical examination 
report from February 1977 contains no findings as to 
flatfeet.  

Subsequently, a periodic Reserve examination from May 1988 
showed asymptomatic pes planus.  

This examination, as with the remaining post-1970 Reserve 
medical records, contains no notation suggesting that this 
disorder resulted from an injury incurred during a period of 
inactive duty for training.  

To date, the RO has not afforded the appellant a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the appellant has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the appellant suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence of record 
indicating that the appellant's claimed flatfeet were first 
manifest during his period of active duty for training or 
resulted from an injury during a period of inactive duty for 
training.  

There exists no reasonable possibility that a VA examination 
would result in findings favorable to the appellant.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
appellant's claim is his own lay opinion, as indicated in his 
hearing testimony from December 2004 and March 2005.  

The appellant has asserted that his flatfeet resulted from 
National Guard "maneuvers" during the mid-1980's.  The 
Board notes that the appellant's father testified during 
these hearings as well.  

Neither individual, however, has been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, this lay evidence does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
appellant's claim of service connection for flatfeet, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed flatfeet is denied.  




REMAND

During the appellant's July 2005 VA hearing, he reported 
having had cardiovascular treatment, records of which have 
not been obtained to date.  

First, the appellant stated that he was treated at Cape Coral 
Hospital in Fort Myers, Florida, for a 90 percent heart 
blockage on an unspecified date during his Florida National 
Guard service.  

Second, the veteran indicated that he was currently being 
treated by "Dr. 'Provula'" in Berwick, Pennsylvania and 
that this doctor was treating him for hypertension and 
prescribing high blood pressure medication.  

The records from both Cape Coral Hospital and Dr. Provula 
should be obtained and added to the claims file prior to a 
Board adjudication of the appellant's claim for service 
connection for hypertension.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining signed release forms, 
with full address information, from the 
appellant, the RO should contact Cape 
Coral Hospital and Dr. Provula and 
request all records of treatment of the 
appellant.  All records obtained by the 
RO must be added to the claims file.  If 
the search for such records proves 
unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The RO should then readjudicate the 
issue of service connection for claimed 
hypertension.  If the determination of 
this claim remains unfavorable to the 
appellant, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


